Title: To Thomas Jefferson from Albert Gallatin, 22 January 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Treasury Department January 22d 1806
                        
                        It appears that David Duncan, Collector of Michillimakinac, left that district without leave of absence in
                            August or September last, and, proceeding by way of Detroit and New York arrived at Philadelphia early in December. I was
                            not acquainted with that circumstance till the commencement of this year, when Judge Woodward of Michigan delivered to me
                            the collector’s accounts for the second quarter of 1805, schedules of bonds take[n] for duties in July and August of the
                            same year, a general account current embracing all his transactions to the end of the year 1804 & including his receipts
                            during 1805, with sundry explanatory statements. Those documents, unaccompanied with any letter to this Department, had
                            been enclosed in a letter of Mr. Duncan to Judge Woodward, in which he stated that the accounts were duplicates which he
                            was sending because the receipt of the original accounts had not been acknowledged. Upon enquiry I found that such
                            accounts had not been received, nor indeed any communication whatever from his office relative to the transactions of the
                            year 1805. The accounts for the year 1804 had been received. Before the accounts were delivered to the accounting
                            officers, to whom they ought to have been transmitted directly, I exmined the general account current, and found that he
                            acknowledged a balance due to the United States of Drs. 6,050.65, (exclusively of the duties accrued in 1805 & which
                            exceed 40,000 dollars) and charged them with bills amounting to Drs. 25,232.09, drawn in payment of duties by Canadian
                            merchants on sundry merchants of New York. As these bills had not been received at the Treasury, the letter, of which copy
                            is enclosed, was immediately written to him, requesting him to state when & how they had been transmitted, and directing
                            him to pay any balance in his hands in the Bank of the United States. Fearing that the bills might have fallen in improper
                            hands, I wrote by next mail to the cashier of the Branch Bank of New York a letter, of which copy is also enclosed,
                            requesting him to enquire whether the bills had been presented for payment, and received the answer, copy of which is also
                            enclosed; by which I learnt with astonishment that the bills had been presented by Mr. Duncan himself, and that he had
                            received payment on the 30th Nover. last. His departure from Michillimakinac, his receiving the amount of the bills, and
                            his concealment of that transaction as well as his continued silence, (for no answer has been received to the letters of
                            3d instt.) so clearly evinced a premeditated plan to receive and retain the public monies that I gave directions for
                            having his accounts settled and a suit to be immediately instituted. I now lay the facts before you, and respectively
                            submit the propriety of an immediate removal from office. It has not been usual to institute suits against delinquent
                            officers without previously removing them; and, in this instance, if he has left the uncollected bonds with a deputy at
                            Michillimakinac, there is a hope that a successor may, by an early application obtain them.
                        It is proper to add that in the case of the seizure of goods belonging to the North west company, complained
                            of by the British Minister; on which subject I also wrote to the collector a letter which remains unanswered, I am
                            informed by Judge Woodward that, as late as September last when he left Detroit in company with Mr. Duncan, the goods had
                            not been libelled nor any suit instituted by the Collector: an omission for which I cannot account, which causes a delay
                            oppressive to the parties, and may ultimately, in case of waste or damage, expose the United States to a just reclamation
                            for the injury sustained.
                        I have the honor to be with the highest respect Sir Your most obedt. Servant
                        
                            Albert Gallatin
                            
                        
                    